Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 1 of 16 Page ID #:829




  1   CURTIS A. GRAHAM, Bar No. 215745
      cagraham@littler.com
  2   JAMES E. PAYER, Bar No. 292158
      jpayer@littler.com
  3   LITTLER MENDELSON, P.C.
      633 West 5th Street
  4   63rd Floor
      Los Angeles, CA 90071
  5   Telephone: 213.443.4300
      Facsimile: 213.443.4299
  6
      Attorneys for Defendants
  7   GENESIS HEALTHCARE LLC, GENESIS
      HEALTHCARE, INC., GENESIS
  8   ADMINISTRATIVE SERVICES, LLC, AND
      ALEXANDRIA CARE CENTER, LLC
  9
      [ADDITIONAL COUNSEL ON THE
 10   FOLLOWING PAGE]
 11                         UNITED STATES DISTRICT COURT
 12                        CENTRAL DISTRICT OF CALIFORNIA
 13

 14    JUANA OLIVOS VALDEZ, an
       individual, DANILLIE WILLIE, an           Case No. 2:19-CV-00976-DMG-JC
 15    individual, PATRICIA THEUS, an
       individual, on behalf of themselves and
 16    all others similarly situated, and as     PROTECTIVE ORDER
       aggrieved employees under the Labor
 17    Code Private Attorneys General Act of
       2004,
 18                                              Trial Date:      June 22, 2021
                                                 Complaint Filed: September 20,
                    Plaintiffs,                  2018 (Los Angeles Superior
 19
                                                 Court)
               v.
 20

 21    GENESIS HEALTHCARE LLC, a                 First Amended Complaint Filed:
       Delaware Corporation; GENESIS             December 16, 2019 U.S.D.C.
 22    ADMINISTRATIVE SERVICES, LLC,             Central District
       a Delaware limited liability company;
 23    ALEXANDRIA CARE CENTER, LLC,
       a Delaware limited liability company;
 24    THE REHABILITATION CENTRE OF
       BEVERLY HILLS, a California
 25    corporation; and DOES 1 through 100
       inclusive,
 26
                    Defendants.
 27
 28
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 2 of 16 Page ID #:830



      LEWIS BRISBOIS BISGAARD & SMITH LLP
  1   MELISSA T. DAUGHERTY, SB# 227451
      E-Mail: Melissa.Daugherty@lewisbrisbois.com
  2   JOSHUA D. CARLON, SB# 263838
      E-Mail: Joshua.Carlon@lewisbrisbois.com
  3   633 West 5th Street, Suite 4000
      Los Angeles, California 90071
  4   Telephone: 213.250.1800
      Facsimile: 213.250.7900
  5
      Attorneys for Defendant THE REHABILITATION CENTRE OF BEVERLY
  6   HILLS
  7   MATERN LAW GROUP, PC
      Matthew J. Matern (SBN 159798)
  8   matthewjmatern.mlg@gmail.com
      Launa Adolph (SBN 227743)
  9   ladolph@maternlawgroup.com
      Dalia Khalili (SBN 253840)
 10   dkhalili@maternlawgroup.com
      Shooka Dadashzadeh (SBN 317134)
 11   shooka@maternlawgroup.com
      1230 Rosecrans Ave, Suite 200
 12   Manhattan Beach, California 90266
      Telephone: (310) 531-1900
 13   Facsimile: (310) 531-1901
 14   Attorneys for Plaintiffs Juana Olivos Valdez, Danillie Willie, individually and on
      behalf of all others similarly situated, and as aggrieved employees under the Labor
 15   Code Private Attorneys General Act of 2004
 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27
 28
                                                2
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 3 of 16 Page ID #:831




  1      1.      A. PURPOSES AND LIMITATIONS
  2           As the parties have represented that discovery in this action is likely to involve
  3   production of confidential, proprietary, or private information for which special
  4   protection from public disclosure and from use for any purpose other than prosecuting
  5   this litigation may be warranted, this Court enters the following Protective Order.
  6   This Order does not confer blanket protections on all disclosures or responses to
  7   discovery. The protection it affords from public disclosure and use extends only to
  8   the limited information or items that are entitled to confidential treatment under the
  9   applicable legal principles. Further, as set forth in Section 12.3, below, this Protective
 10   Order does not entitle the parties to file confidential information under seal. Rather,
 11   when the parties seek permission from the court to file material under seal, the parties
 12   must comply with Civil Local Rule 79-5 and with any pertinent orders of the assigned
 13   District Judge and Magistrate Judge.
 14           B. GOOD CAUSE STATEMENT
 15           This action is likely to involve personal information, including names and
 16   contact information, of putative class members that implicates their privacy rights.
 17   This action is also likely to involve proprietary materials and information consisting
 18   of, among other things, confidential business or financial information, information
 19   regarding confidential business practices, such as internal business structures and
 20   practices, or other confidential research, development, or commercial information,
 21   information otherwise generally unavailable to the public, or which may be
 22   privileged or otherwise protected from disclosure under state or federal statutes,
 23   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 24   information, to facilitate the prompt resolution of disputes over confidentiality of
 25   discovery materials, to adequately protect information the Parties are entitled to
 26   keep confidential, to ensure that the Parties are permitted reasonable necessary uses
 27   of such material in preparation for and in the conduct of trial, to address their
 28   handling at the end of the litigation, and serve the ends of justice, a protective order
                                                   3
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 4 of 16 Page ID #:832




  1   for such information is justified in this matter. It is the intent of the Parties that
  2   information will not be designated as confidential for tactical reasons and that
  3   nothing be so designated without a good faith belief that it has been maintained in a
  4   confidential, non-public manner, and there is good cause why it should not be part
  5   of the public record of this case.
  6   2.     DEFINITIONS
  7          2.1    Action: The instant action: Juana Olivos Valdez, et al. v. Genesis
  8   Healthcare LLC, et al., United States District Court, Central District of California,
  9   Case No. 2:19-cv-00976-DMG-JC.
 10          2.2    Challenging Party: a Party or Non-Party that challenges the
 11   designation of information or items under this Order.
 12          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 13   how it is generated, stored or maintained) or tangible things that qualify for protection
 14   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 15   Cause Statement, including but not limited to personal information of putative class
 16   members and Defendants’ proprietary information.
 17          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 18   support staff).
 19          2.5    Designating Party: a Party or Non-Party that designates information or
 20   items that it produces in disclosures or in responses to discovery as
 21   “CONFIDENTIAL.”
 22          2.6    Disclosure or Discovery Material: all items or information, regardless
 23   of the medium or manner in which it is generated, stored, or maintained (including,
 24   among other things, testimony, transcripts, and tangible things), that are produced or
 25   generated in disclosures or responses to discovery in this matter.
 26          2.7    Expert: a person with specialized knowledge or experience in a matter
 27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 28   an expert witness or as a consultant in this Action.
                                                   4
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 5 of 16 Page ID #:833




  1         2.8    House Counsel: attorneys who are employees of a party to this Action.
  2   House Counsel does not include Outside Counsel of Record or any other outside
  3   counsel.
  4         2.9    Non-Party: any natural person, partnership, corporation, association, or
  5   other legal entity not named as a Party to this action.
  6         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  7   to this Action but are retained to represent or advise a party to this Action and have
  8   appeared in this Action on behalf of that party or are affiliated with a law firm which
  9   has appeared on behalf of that party, and includes support staff.
 10         2.11 Party: any party to this Action, including all of its officers, directors,
 11   employees, consultants, retained experts, and Outside Counsel of Record (and their
 12   support staffs).
 13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 14   Discovery Material in this Action.
 15         2.13 Professional Vendors: persons or entities that provide litigation support
 16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 18   and their employees and subcontractors.
 19         2.14 Protected Material:       any Disclosure or Discovery Material that is
 20   designated as “CONFIDENTIAL.”
 21         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 22   from a Producing Party.
 23   3.    SCOPE
 24         The protections conferred by this Order cover not only Protected Material (as
 25   defined above), but also (1) any information copied or extracted from Protected
 26   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 27   and (3) any deposition testimony, conversations, or presentations by Parties or their
 28
                                                 5
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 6 of 16 Page ID #:834




  1   Counsel that might reveal Protected Material, other than during a court hearing or at
  2   trial.
  3            Any use of Protected Material during a court hearing or at trial shall be
  4   governed by the orders of the presiding judge. This Order does not govern the use of
  5   Protected Material during a court hearing or at trial.
  6   4.       DURATION
  7            Even after final disposition of this litigation, the confidentiality obligations
  8   imposed by this Order shall remain in effect until a Designating Party agrees
  9   otherwise in writing or a court order otherwise directs. Final disposition shall be
 10   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 11   or without prejudice; and (2) final judgment herein after the completion and
 12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 13   including the time limits for filing any motions or applications for extension of time
 14   pursuant to applicable law.
 15   5.       DESIGNATING PROTECTED MATERIAL
 16            5.1    Exercise of Restraint and Care in Designating Material for Protection.
 17   Each Party or Non-Party that designates information or items for protection under this
 18   Order must take care to limit any such designation to specific material that qualifies
 19   under the appropriate standards. The Designating Party must designate for protection
 20   only those parts of material, documents, items, or oral or written communications that
 21   qualify so that other portions of the material, documents, items, or communications
 22   for which protection is not warranted are not swept unjustifiably within the ambit of
 23   this Order.
 24            Mass, indiscriminate, or routinized designations are prohibited. Designations
 25   that are shown to be clearly unjustified or that have been made for an improper
 26   purpose (e.g., to unnecessarily encumber the case development process or to impose
 27   unnecessary expenses and burdens on other parties) may expose the Designating Party
 28   to sanctions.
                                                   6
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 7 of 16 Page ID #:835




  1         If it comes to a Designating Party’s attention that information or items that it
  2   designated for protection do not qualify for protection, that Designating Party must
  3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  4         5.2         Manner and Timing of Designations. Except as otherwise provided in
  5   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
  6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  7   under this Order must be clearly so designated before the material is disclosed or
  8   produced.
  9         Designation in conformity with this Order requires:
 10               (a)     for information in documentary form (e.g., paper or electronic
 11   documents, but excluding transcripts of depositions), that the Producing Party affix at
 12   a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 13   legend”), to each page that contains protected material. If only a portion or portions
 14   of the material on a page qualifies for protection, the Producing Party also must clearly
 15   identify the protected portion(s) (e.g., by making appropriate markings in the
 16   margins).
 17         A Party or Non-Party that makes original documents available for inspection
 18   need not designate them for protection until after the inspecting Party has indicated
 19   which documents it would like copied and produced. During the inspection and before
 20   the designation, all of the material made available for inspection shall be deemed
 21   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 22   copied and produced, the Producing Party must determine which documents, or
 23   portions thereof, qualify for protection under this Order. Then, before producing the
 24   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 25   to each page that contains Protected Material. If only a portion or portions of the
 26   material on a page qualifies for protection, the Producing Party also must clearly
 27   identify the protected portion(s) (e.g., by making appropriate markings in the
 28   margins).
                                                  7
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 8 of 16 Page ID #:836




  1               (b) for testimony given in depositions that the Designating Party identifies
  2   on the record, before the close of the deposition as protected testimony.
  3               (c) for information produced in some form other than documentary and for
  4   any other tangible items, that the Producing Party affix in a prominent place on the
  5   exterior of the container or containers in which the information is stored the legend
  6   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  7   protection, the Producing Party, to the extent practicable, shall identify the protected
  8   portion(s).
  9         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 10   failure to designate qualified information or items does not, standing alone, waive the
 11   Designating Party’s right to secure protection under this Order for such material.
 12   Upon timely correction of a designation, the Receiving Party must make reasonable
 13   efforts to assure that the material is treated in accordance with the provisions of this
 14   Order.
 15   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 16         6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
 17   designation of confidentiality at any time that is consistent with the Court’s
 18   Scheduling Order.
 19         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 20   resolution process under Local Rule 37-1 et seq.
 21         6.3      The burden of persuasion in any such challenge proceeding shall be on
 22   the Designating Party. Frivolous challenges, and those made for an improper purpose
 23   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 24   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 25   or withdrawn the confidentiality designation, all parties shall continue to afford the
 26   material in question the level of protection to which it is entitled under the Producing
 27   Party’s designation until the Court rules on the challenge.
 28   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                  8
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 9 of 16 Page ID #:837




  1         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  2   disclosed or produced by another Party or by a Non-Party in connection with this
  3   Action only for prosecuting, defending, or attempting to settle this Action. Such
  4   Protected Material may be disclosed only to the categories of persons and under the
  5   conditions described in this Order. When the Action has been terminated, a Receiving
  6   Party must comply with the provisions of Section 13 below.
  7         The Parties agree that putative class member names and contact information
  8   (“Putative Class Information”) are Confidential Materials, for which the Confidential
  9   designation is appropriate, and Putative Class Information may only be used or
 10   disclosed by any Party or recipient of the information in this Proceeding for purposes
 11   related to class discovery, the prosecution of this case as a class action, and the
 12   prosecution of the class allegations asserted in the operative complaint on behalf of
 13   the putative class members in this Proceeding. Putative Class Information shall not
 14   be used or disclosed under any circumstances for any other purpose and shall not be
 15   used or disclosed in any proceeding other than this Proceeding. Putative Class
 16   Information shall not be disseminated to anyone other than a third party administrator
 17   engaged in this Proceeding by the mutual consent of the Parties and those individuals
 18   and parties listed in Section 7.2. Unless and until the Court rules to the contrary or
 19   the Designating Party agrees otherwise, any use, disclosure, or access to Putative
 20   Class Information shall cease immediately upon the dismissal of class allegations or
 21   the denial of class certification, whichever occurs first, except that in the event
 22   Plaintiffs prevail in reversing or otherwise overturning the dismissal of class
 23   allegations or the denial of class certification, such that the class allegations are
 24   reinstated in this Proceeding, then any use, disclosure, or access to Putative Class
 25   Information shall resume and continue until the class allegations are thereafter
 26   dismissed or class certification is thereafter denied, at which time any use, disclosure,
 27   or access to Putative Class Information shall immediately cease.
 28         Protected Material must be stored and maintained by a Receiving Party at a
                                                 9
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 10 of 16 Page ID #:838




  1   location and in a secure manner that ensures that access is limited to the persons
  2   authorized under this Order.
  3         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  4   otherwise ordered by the court or permitted in writing by the Designating Party, a
  5   Receiving      Party    may     disclose    any     information   or   item   designated
  6   “CONFIDENTIAL” only to:
  7               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  8   as employees of said Outside Counsel of Record to whom it is reasonably necessary
  9   to disclose the information for this Action;
 10               (b) the officers, directors, and employees (including House Counsel) of the
 11   Receiving Party to whom disclosure is reasonably necessary for this Action;
 12               (c) Experts (as defined in this Order) of the Receiving Party to whom
 13   disclosure is reasonably necessary for this Action and who have signed the
 14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 15               (d) the court and its personnel;
 16               (e) court reporters and their staff;
 17               (f) professional jury or trial consultants, mock jurors, and Professional
 18   Vendors to whom disclosure is reasonably necessary for this Action and who have
 19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 20               (g) the author or recipient of a document containing the information or a
 21   custodian or other person who otherwise possessed or knew the information;
 22               (h) during their depositions, witnesses, and attorneys for witnesses, in the
 23   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 24   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 25   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
 26   confidential information unless they sign the “Acknowledgment and Agreement to
 27   Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
 28   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                                                     10
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 11 of 16 Page ID #:839




  1   depositions that reveal Protected Material may be separately bound by the court
  2   reporter and may not be disclosed to anyone except as permitted under this Protective
  3   Order; and
  4             (i) any mediator or settlement officer, and their supporting personnel,
  5   mutually agreed upon by any of the parties engaged in settlement discussions.
  6   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  7   OTHER LITIGATION
  8         If a Party is served with a subpoena or a court order issued in other litigation
  9   that compels disclosure of any information or items designated in this Action as
 10   “CONFIDENTIAL,” that Party must:
 11             (a) promptly notify in writing the Designating Party. Such notification shall
 12   include a copy of the subpoena or court order unless prohibited by law;
 13             (b) promptly notify in writing the party who caused the subpoena or order
 14   to issue in the other litigation that some or all of the material covered by the subpoena
 15   or order is subject to this Protective Order. Such notification shall include a copy of
 16   this Protective Order; and
 17             (c) cooperate with respect to all reasonable procedures sought to be pursued
 18   by the Designating Party whose Protected Material may be affected.
 19         If the Designating Party timely seeks a protective order, the Party served with
 20   the subpoena or court order shall not produce any information designated in this action
 21   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 22   or order issued, unless the Party has obtained the Designating Party’s permission, or
 23   unless otherwise required by the law or court order. The Designating Party shall bear
 24   the burden and expense of seeking protection in that court of its confidential material
 25   and nothing in these provisions should be construed as authorizing or encouraging a
 26   Receiving Party in this Action to disobey a lawful directive from another court.
 27   9.    A      NON-PARTY’S       PROTECTED         MATERIAL        SOUGHT        TO    BE
 28   PRODUCED IN THIS LITIGATION
                                                 11
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 12 of 16 Page ID #:840




  1             (a) The terms of this Order are applicable to information produced by a
  2   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  3   produced by Non-Parties in connection with this litigation is protected by the
  4   remedies and relief provided by this Order. Nothing in these provisions should be
  5   construed as prohibiting a Non-Party from seeking additional protections.
  6             (b) In the event that a Party is required, by a valid discovery request, to
  7   produce a Non-Party’s confidential information in its possession, and the Party is
  8   subject to an agreement with the Non-Party not to produce the Non-Party’s
  9   confidential information, then the Party shall:
 10                (1) promptly notify in writing the Requesting Party and the Non-Party
 11   that some or all of the information requested is subject to a confidentiality agreement
 12   with a Non-Party;
 13                (2) promptly provide the Non-Party with a copy of the Protective Order
 14   in this Action, the relevant discovery request(s), and a reasonably specific description
 15   of the information requested; and
 16                (3) make the information requested available for inspection by the Non-
 17   Party, if requested.
 18             (c) If a Non-Party represented by counsel fails to commence the process
 19   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
 20   and accompanying information or fails contemporaneously to notify the Receiving
 21   Party that it has done so, the Receiving Party may produce the Non-Party’s
 22   confidential information responsive to the discovery request. If an unrepresented
 23   Non-Party fails to seek a protective order from this court within 14 days of receiving
 24   the notice and accompanying information, the Receiving Party may produce the Non-
 25   Party’s confidential information responsive to the discovery request. If the Non-Party
 26   timely seeks a protective order, the Receiving Party shall not produce any information
 27   in its possession or control that is subject to the confidentiality agreement with the
 28   Non-Party before a determination by the court unless otherwise required by the law
                                                12
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 13 of 16 Page ID #:841




  1   or court order. Absent a court order to the contrary, the Non-Party shall bear the
  2   burden and expense of seeking protection in this court of its Protected Material.
  3   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  5   Protected Material to any person or in any circumstance not authorized under this
  6   Protective Order, the Receiving Party must immediately (a) notify in writing the
  7   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  8   all unauthorized copies of the Protected Material, (c) inform the person or persons to
  9   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 10   request such person or persons to execute the “Acknowledgment and Agreement to
 11   Be Bound” that is attached hereto as Exhibit A.
 12   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 13   PROTECTED MATERIAL
 14         When a Producing Party gives notice to Receiving Parties that certain
 15   inadvertently produced material is subject to a claim of privilege or other protection,
 16   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 18   may be established in an e-discovery order that provides for production without prior
 19   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 20   parties reach an agreement on the effect of disclosure of a communication or
 21   information covered by the attorney-client privilege or work product protection, the
 22   parties may incorporate their agreement into this Protective Order.
 23   12.   MISCELLANEOUS
 24         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 25   person to seek its modification by the Court in the future.
 26         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
 27   would have to object to disclosing or producing any information or item on any
 28   ground not addressed in this Protective Order. Similarly, no Party waives any right
                                                13
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 14 of 16 Page ID #:842




  1   to object on any ground to use in evidence of any of the material covered by this
  2   Protective Order.
  3         12.3 Filing Protected Material. A Party that seeks to file under seal any
  4   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
  5   orders of the assigned District Judge and Magistrate Judge. If a Party's request to file
  6   Protected Material under seal is denied by the court, then the Receiving Party may
  7   file the information in the public record unless otherwise instructed by the court.
  8   13.   FINAL DISPOSITION
  9         After the final disposition of this Action, as defined in Section 4, within 60 days
 10   of a written request by the Designating Party, each Receiving Party must return all
 11   Protected Material to the Producing Party or destroy such material. As used in this
 12   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 13   summaries, and any other format reproducing or capturing any of the Protected
 14   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 15   must submit a written certification to the Producing Party (and, if not the same person
 16   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 17   category, where appropriate) all the Protected Material that was returned or destroyed
 18   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 19   compilations, summaries or any other format reproducing or capturing any of the
 20   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 21   archival copy of all pleadings, motion papers, trial, deposition, and hearing
 22   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 23   reports, attorney work product, and consultant and expert work product, even if such
 24   materials contain Protected Material. Any such archival copies that contain or
 25   constitute Protected Material remain subject to this Protective Order as set forth in
 26   Section 4.
 27   ///
 28   ///
                                                14
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 15 of 16 Page ID #:843




  1   14.   Any violation of this Order may be punished by any and all appropriate
  2   measures including, without limitation, contempt proceedings and/or monetary
  3   sanctions.
  4

  5   IT IS SO ORDERED.
  6

  7   DATED: September 15, 2020
  8

  9               /s/
      _________________________
      Honorable Jacqueline Chooljian
 10   United States Magistrate Judge
 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27
 28
                                            15
Case 2:19-cv-00976-DMG-JC Document 49 Filed 09/15/20 Page 16 of 16 Page ID #:844




  1                                        EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I,   _____________________________             [print   or   type   full   name],   of
  5   _________________ [print or type full address], declare under penalty of perjury that
  6   I have read in its entirety and understand the Protective Order that was issued by the
  7   United States District Court for the Central District of California on
  8     September 15, 2020
      _________________________ in the case of Juana Olivos Valdez, et al. v. Genesis
  9   Healthcare LLC, et al., United States District Court, Central District of California,
 10   Case No. 2:19-cv-00976-DMG-JC. I agree to comply with and to be bound by all the
 11   terms of this Protective Order and I understand and acknowledge that failure to so
 12   comply could expose me to sanctions and punishment in the nature of contempt. I
 13   solemnly promise that I will not disclose in any manner any information or item that
 14   is subject to this Protective Order to any person or entity except in strict compliance
 15   with the provisions of this Order.
 16         I further agree to submit to the jurisdiction of the United States District Court
 17   for the Central District of California for the purpose of enforcing the terms of this
 18   Protective Order, even if such enforcement proceedings occur after termination of this
 19   action. I hereby appoint __________________________ [print or type full name] of
 20   _______________________________________ [print or type full address and
 21   telephone number] as my California agent for service of process in connection with
 22   this action or any proceedings related to enforcement of this Protective Order.
 23   Date: ______________________________________
 24   City and State where sworn and signed: _________________________________
 25

 26   Printed name: _______________________________
 27
 28   Signature: __________________________________
                                                16
